Citation Nr: 1603374	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right inguinal hernia.

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), bipolar disorder and anxiety disorder.

3.  Entitlement to service connection for a chronic back disability.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1982 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2014, the Veteran testified before a VA Decision Review Officer (DRO).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Right Inguinal Hernia and Back Disability 

The Veteran asserts that right inguinal hernia is related to her duties as a nurse's aide in service.  In written statements in support of her claims, the Veteran has indicated that her inguinal hernia and back disability are related to her service duties, such as lifting patients.  The Veteran stated that she noticed a bulge after lifting a patient.

The Veteran's service occupation was medical services specialist.  Her report of lifting patients is competent and credible, in light of her service duties.  Post-service medical records dated in July 1992 reflect that the Veteran was diagnosed with right inguinal hernia and underwent hernia repair surgery.  A July 2003 VA treatment record reflects a diagnosis or recurrent right inguinal hernia.  

VA treatment reflects complaints of back pain.  In December 2004, a diagnosis of chronic back pain was noted.  

In light of the foregoing, a VA examination is warranted to determine whether a right inguinal hernia and a chronic back disability are related to any incident of service, including lifting patients.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Service Connection for an Acquired Psychiatric Disorder

The Veteran indicated that an acquired psychiatric disorder is related to service.  At the DRO hearing, the Veteran stated that her psychiatric condition is related to events in service, including problems with a sergeant who supervised her at Barksdale Air Force Base and a sexual assault when she was stationed at Clark Air Force Base.  

The Veteran testified that she experienced problems with a supervisor, Sgt. W., when she was assigned to a labor and delivery unit at Barksdale Air Force Base.  The Veteran testified that she felt that she did not receive adequate training for working in a labor and delivery unit.  She testified that she was sent for a mental health evaluation when she expressed her concerns.   The Veteran further testified that her father died while she was stationed at Barksdale, and she left her duty station for 30 days.  She indicated that she continued to have problems with work when she returned and received a bad evaluation from Sgt. W.  The Veteran stated that she had previously received orders to Greece, but the orders were cancelled after the bad evaluation from Sgt. W.  

Personnel records include an evaluation signed by a Sgt. W., dated in May 1983.  The evaluation noted that the Veteran had been late several times and failed to report for mandatory functions.  The evaluation noted that the Veteran would not be recommended for promotion or retention unless her performance improved.  

A record of counseling completed in January 1987 noted that the Veteran reported problems with her last supervisor.

The personnel file includes an undated written statement from the Veteran.  In that statement, the Veteran reported concerns with the training provided for her work in an obstetrics unit.  She noted that she had expressed her concerns to her supervisor and received counseling and had to sign a letter of counseling (LOC).  The Veteran indicated that she did not understand the importance of signing a letter of counseling.  She noted that a supervisor threatened her with corrective custody and sent her to mental health counseling.  

The Veteran alleges that she has PTSD due to a sexual assault when she was stationed at Clark Air Force Base.  At the DRO hearing, she testified that she was assaulted by a man she met in the Philippines.  She indicated that her drinking increased after that incident. 

Post-service medical records show treatment and diagnoses of acquired psychiatric disorders.  A May 2004 VA treatment record reflects that the Veteran was hospitalized for psychiatric treatment and reported a history of prior sexual trauma.  Diagnoses included PTSD (non-combat), dysthymia and bipolar disorder -ruled out.  VA treatment records dated in March 2010 reflect diagnoses of acquired psychiatric disorders, including major depression, PTSD and bipolar symptoms.  

The Veteran has provided competent reports of incidents in service, and current treatment for acquired psychiatric disorders.  A VA examination is warranted to ascertain the etiology of any current acquired psychiatric disorder(s).   McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's claim for service connection for an acquired psychiatric disorder is "inextricably intertwined" with the issue of a TDIU, as the Veteran asserts that a psychiatric disability prevents her from working.  Accordingly, the disposition of the TDIU claim must be deferred pending additional development of the claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

In March 2015, after the case was certified to the Board, military personnel record and records from the Social Security Administration were associated with the file.    The AOJ should ensure that such records are considered in any subsequent readjudication of the Veteran's claims.  

Finally, a remand is also required to obtain outstanding VA outpatient treatment records, as the most recent VA treatment records in evidence are dated in April 2014.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records dated since April 2014 and associate the records with the claims file and electronic record.  

2.  Schedule the Veteran for a VA examination for the claimed right inguinal hernia and back disabilities.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

a) The VA examiner should diagnose any current hernia disability.  The VA examiner should state whether a current hernia disability is at least as likely as not (50 percent or greater likelihood) related to service.

b)  The VA examiner should diagnose any current back disability.  The VA examiner should state whether a current back disability is at least as likely as not related to service.  

The VA examiner should consider the Veteran statements and hearing testimony of lifting heavy patients during service.  The examiner should also address the Veteran's report of noticing a bulge after lifting a patient.  

The examiner should provide a detailed rationale for the opinions provided. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for an appropriate VA examination to determine whether a current acquired psychiatric disability is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

 a) The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of stressors in service. 

For diagnosed acquired psychiatric disorders other than PTSD that are or have been diagnosed during the pendency of this appeal, such as major depression, the examiner should indicate whether it is at least as likely as not that such disorder(s) had its onset in service or is otherwise etiologically related to some inservice injury or event.

The examiner should provide the basis for any diagnoses and a complete rationale. If PTSD is diagnosed, please identify all stressors that provide the basis for a PTSD diagnosis.  In addition, since under 38 C.F.R. 
§ 3.304(f)(5) (2015) a medical opinion may comprise credible supporting evidence that a personal assault occurred, the examiner should indicate whether the Veteran's account of a personal assault is credible.  The examiner's attention is referred to the Veteran's January 2014 testimony.  

 b) In providing the requested opinion, the examiner should also address the following:

 1) the Veteran's statements and testimony regarding problems with her assignment in the labor and delivery unit at Barksdale Air Force Base, including harassment by a sergeant who supervised her;

2) the Veteran's May 1983 evaluation and the January 1987 counseling statement;

3)  an undated written statement from the Veteran, included in the personnel file, in which the Veteran noted that she reported problems in her position in the labor and delivery department and was threatened by a supervisor. 

4.  After completing any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




